SUMMARY ORDER
UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.
Plaintiffs-Appellants Houbigant, Inc. and Etablissement Houbigant (together “Houbigant”) appeal from a judgment of the United States District Court for the Southern District of New York (Preska, J.) denying their motion for a preliminary injunction. Houbigant sought to enjoin Defendants-Appellees IMG Fragrance Brands, LLC (“IMG”), Patriarch Partners, LLC, their affiliates, and their manufacturing contractors and distributors from continuing to manufacture, market and sell products bearing trademarks Houbigant had licensed to IMG. The district court denied the motion because it found that Houbigant had failed to show irreparable harm from IMG’s continued manufacture of the goods.1 We assume the parties’ familiarity with the underlying facts, procedural history and issues presented on appeal.
We review for abuse of discretion the district court’s failure to grant a preliminary injunction. Almontaser v. N. Y. City Dep’t of Educ., 519 F.3d 505, 508 (2d Cir.2008). Having reviewed the record and the parties’ arguments on appeal, we find no abuse of discretion and AFFIRM for substantially the reasons stated by the district court.

. It also found that Houbigant was not likely to succeed on the merits of its legal and equitable claims regarding IMG’s alleged trademark infringement. Because we affirm the court on the first of its reasons, we need not consider the second.